DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 10-14 & 19-23 are pending and have been examined in this application.

Claim Objections
Claims 10-14 & 19-23 are objected to because of the following informalities: 
A) In Claim 10, line 6, “at least one second orifice” should read “said at least one second orifice”
B) Claims 11-14 & 19-23 are also objected to due to their dependency on Claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2019/0161238 A1 to Uchimura.

A) As per Claim 10, Uchimura teaches a gas-selection device for a sealed storage container having a modified or controlled atmosphere (Uchimura: Figures 7A-7B) comprising: 
a hollow body (Uchimura: body inside of Item 30 from outer edge of Item 42 to inside of Item 31), at least one first orifice (Uchimura: Figure 7B, opening inside Item 42), at least one second orifice (Uchimura: Figure 8, orifice on inside of Item 34), and a first membrane (Uchimura: Figures 7A-7B, Item 10a-10b), 
said at least one first orifice and at least one second orifices connecting an inside of said body with an outside of said body, 
said first membrane being disposed inside said body between said at least one first orifice and at least one second orifice so that gases flowing from the at least one first orifice to the at least one second orifice, or vice versa, necessarily and solely pass through said first membrane (Best shown in Figures 9-10 of Uchimura), 
said body comprising at least one first casing provided with said at least one first orifice (Uchimura: Figure 7B, Item 42) and a second casing provided with said at least one second orifice (Uchimura: Figure 7A, Item 30), 
wherein said second casing further comprises, extending from an edge of the second orifice, a hollow tube projecting towards the outside of the body and being arranged so as to be inserted in a container orifice provided on one of a plurality of walls of the container connecting an inside of the container to an outside of the container, in order to secure the gas-selection device, sealingly, to said wall of the container, in line with said container orifice, so as to allow a flow of gas from the at least one second orifice through said container orifice in the wall, or vice versa (Uchimura: Figure 8, Items 31, 32 & 33 extending into wall of container).
Uchimura does not teach that hollow tube is cylindrical.
However, Applicant has not disclosed that having the shape of the tube being cylindrical solves any stated problem or is for any particular purpose. Moreover, it appears that a cylindrical tube would perform equally well with Uchimura. Accordingly, it would have been a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hollow 

B) As per Claim 11, Uchimura teaches the hollow cylindrical tube extends beyond the wall in which said hollow cylindrical tube is arranged so as to be inserted (Best shown in Figure 7A, Item 30 extends into wall 3b).


Claims 12-13 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura in view of FR2872800A1 to Janny.

A) As per Claim 12, Uchimura teaches all the limitations except that the tube is provided at a free end of the tube with a fixing member able to cooperate with a complementary fixing member in order to secure the second casing non-permanently to said wall.
However, Janny teaches a tube is provided at a free end of the tube with a fixing member able to cooperate with a complementary fixing member in order to secure the second casing non-permanently to said wall (Janny: Figures 4-5, tube 7 is contacted along entire length including both ends with fixing member 13 of the container).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uchimura by making the attachment mechanism hold the length of the tube, as taught by Janny, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Uchimura with these aforementioned teachings of Janny with the motivation of securing framing within the opening in the wall without the use of tools such that maintenance/replacement is easier and faster.

B) As per Claims 13 & 19-20, Uchimura teaches all the limitations except explicitly a gasket arranged so as be compressed between the wall of the container and the second casing when the gas-selection device is secured to the container.
However, Janny teaches a gasket between the frame and the wall (Janny: Figures 4-5, Item 16 is seal).
.


Claims 14 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura (Fig.7B) in view of Uchimura (Fig.3B).

C) As per Claims 14 & 21, Uchimura(7B) does not teach said first and second casings are assembled together sealingly and wherein the first membrane is placed so that a perimeter edge of the first membrane is gripped sealingly between respective perimeter edges of said first casing and said second casings casing.
However, Uchimura(3B) teaches a first and second casing assembled together sealingly and wherein the first membrane is placed so that a perimeter edge of the first membrane is gripped sealingly between respective perimeter edges of said first casing and said second casings casing (Uchimura: Figure 3B, Items 7A & 7B hold Item 10b).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uchimura(7B) by sandwiching the membrane between the two casings, as taught by Uchimura(3B), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Uchimura(7B) with these aforementioned teachings of Uchimura(3B) since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sealing between two casings of Uchimura(3B) for the sealing between the first casing and the wall of Uchimura(7B). 
.


Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchimura(7B) in view of Janny as applied to claims 12 & 13 above, and further in view of Uchimura(3B).

A) As per Claims 22-23, Uchimura(7B) in view of Janny does not teach said first and second casings are assembled together sealingly and wherein the first membrane is placed so that a perimeter edge of the first membrane is gripped sealingly between respective perimeter edges of said first casing and said second casings casing.
However, Uchimura(3B) teaches a first and second casing assembled together sealingly and wherein the first membrane is placed so that a perimeter edge of the first membrane is gripped sealingly between respective perimeter edges of said first casing and said second casings casing (Uchimura: Figure 3B, Items 7A & 7B hold Item 10b).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Uchimura(7B) in view of Janny by sandwiching the membrane between the two casings, as taught by Uchimura(3B), with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Uchimura(7B) in view of Janny with these aforementioned teachings of Uchimura(3B) since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sealing between two casings of Uchimura(3B) for the sealing between the first casing and the wall of Uchimura(7B) in view of Janny. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-14 & 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762